Citation Nr: 1041999	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  10-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a spinal injury has been 
received.

2.  Entitlement to service connection for residuals of a spinal 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.E., M.D.



ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from August 1943 to December 
1945. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2009 rating decision in which the RO declined to reopen a 
claim for service connection for residuals of a spinal injury.  
In July 2009 the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2010 and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in March 2010.

The Board notes that in the February 2010 SOC, the RO addressed 
the claim for service connection for residuals of a spinal injury 
on the merits.  However, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view of 
the Board's favorable decision on the request to reopen-the 
Board has characterized this appeal as encompassing both matters 
set forth on the title page.  

In May 2010, the Veteran his son (a medical doctor) testified 
during a hearing before a Decision Review Officer (DRO) at the 
RO; a transcript of that hearing is of record.  

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO (Travel Board hearing)..  A June 
2010 letter informed him of the procedure for scheduling a Travel 
Board hearing and gave him the option to select an alternative 
hearing.  In correspondence received in July 2010, the Veteran 
waived his right to a Travel Board hearing and indicated that his 
hearing request had been fulfilled by the May 2010 DRO hearing.  
Thus, his Board hearing request is deemed withdrawn.

In October 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

The Board's decision addressing the request to reopen the claim 
for service connection for residuals of a spinal injury is set 
forth below.  The claim for service connection for residuals of a 
spinal injury, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO, via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim to reopen have been accomplished.

2.  In a January 2007 rating decision, the RO denied service 
connection for residuals of a spinal injury, although notified of 
the denial in a January 2007 letter, the Veteran did not initiate 
an appeal.

3.  Evidence associated with the claims file since the January 
2007 denial is not cumulative and redundant of evidence of record 
at the time of the prior denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for residuals of a spinal injury.





CONCLUSIONS OF LAW

1.  The January 2007 rating decision in which the RO denied 
service connection for residuals of a spinal injury is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for 
residuals of a spinal injury, received since the RO's January 
2007 denial, is new and material, the criteria for reopening the 
claim for service connection for residuals of a spinal injury are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury that was incurred or aggravated in service.  38 
C.F.R. § 3.303(d).

In January 2007, the RO denied service connection for residuals 
of a spinal injury because there was no evidence of a spinal 
injury during service.  The pertinent evidence of record at the 
time of the January 2007 RO rating decision consisted of the 
Veteran's service treatment records, VA and private treatment 
records indicating complaints of back pain and treatment for a 
spine disability, and several statements by the Veteran.  The 
Veteran claimed that he injured his spine when he fell down a 
steel ladder aboard the USS Winslow during service in 1945.  The 
Veteran also claimed that part of his coccyx was removed or 
damaged during a November 1945 surgery for his service-connected 
pilonidal cyst.  The Veteran's service treatment records were 
negative for any report of a spinal injury during service.  

The Veteran was notified of the RO's January 2007 decision, but 
did not initiate an appeal.  As such, the RO's January 2007 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen the previously denied claim in 
September 2008.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's January 2007 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since January 2007 
includes a DRO hearing transcript.  During the May 2010 DRO 
hearing, the Veteran's son, a medical doctor, testified that the 
November 1945 operation note for the cyst removal seems to 
support the Veteran's assertions that his coccyx was removed or 
damaged during service.  The Veteran's son stated that the type 
of sutures used during the Veteran's surgery are typically used 
when closing a large, deep wound.  Also, the Veteran's recovery 
time was beyond that required for a routine cyst removal.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
residuals of a spinal injury.  At the time of the January 2007 
rating decision, there was evidence that the Veteran had a 
current disability of the spine; however, there was no competent 
evidence that the Veteran's current disability was related to an 
injury or event during service.  The Board finds that the 
foregoing evidence is "new" in that it was not before agency 
decisionmakers at the time of the January 2007 final decision of 
the claim for service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses an injury or event 
during service that may have caused the Veteran's spine 
disability (an unestablished fact necessary to substantiate the 
claim).  And, when considered along with the other evidence of 
record, to include evidence of a current spine disability, the 
evidence suggests a possible nexus to service, and, thus, 
provides a reasonable basis for allowance of the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for residuals of a 
spinal injury are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a spinal injury has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for residuals of a 
spinal injury, on the merits, is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a disability or 
persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in-service event, 
injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In the current claim the Veteran's son, a medical doctor, has 
suggested that all or part of the Veteran's coccyx may have been 
removed during a November 1945 cyst removal surgery.  The 
Veteran's service treatment records note the occurrence of a 
November 1945 surgery.  Additionally, VA and private treatment 
records indicate that the Veteran has a current spine disability.  

While the cited evidence has provided a basis for reopening the 
previously denied claim, the evidence is does not provide a 
sufficient basis for granting the claim for service connection 
for residuals of a spinal injury, on the merits.  The Veteran's 
son did not provide an explicit opinion linking the Veteran's 
current disability to service.  The Board finds that further 
medical opinion-based on examination of the Veteran, full 
consideration of the Veteran's documented history and assertions, 
and supported by clearly-stated rationale-is needed to resolve 
the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
spine examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, shall result in 
denial of the reopened claim for service connection.  See 
38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims file all 
outstanding medical records.

During the May 2010 DRO hearing, the Veteran indicated that he 
receives treatment for his spine disability from the VA 
outpatient clinic in Greenville, South Carolina.  Thus, the RO 
should attempt to obtain any outstanding records of treatment for 
spine disability from the Greenville VA outpatient clinic.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the Greenville VA outpatient clinic all 
outstanding VA outpatient clinic records, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim remaining on appeal.  The 
RO's letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for service 
connection for residuals of a spinal injury.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Greenville 
VA outpatient clinic all outstanding 
pertinent records of medical evaluation 
and/or treatment for the Veteran's spine 
disability.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file. 

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim remaining on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
spine examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current spine disability/ies.  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability is the 
result of injury or disease incurred or 
aggravated during service-in particular, the 
November 1945 surgery.  In rendering the 
requested opinion, the physician should 
specifically consider the service treatment 
records, all other post-service treatment 
records, and the May 2010 DRO testimony of 
the Veteran's son (an M.D), as well as the 
Veteran's contentions.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for residuals of a spinal injury.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination, in adjudicating 
the claim, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
for service connection, on the merits, in 
light of pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).





This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  The RO is reminded that this 
appeal has been advanced on the Board's docket.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


